Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 4, 5, 17, and 18 and withdrawn claims 2 and 9 are acknowledged. 
Following the amendments made, the previous 112(b) rejections to claims 4 and 18 are withdrawn.  
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the step of depositing an electrically conductive layer on each of the surfaces of the component including the troughs but where the peaks are not coated was in the manufacturing method was not presented in matter claimed originally.  While the claims of the application dated 3/25/20 described a state of the component following use the manufactured state was not limited in having the peaks not coated with the layer.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (EP 3002637 A1, hereinafter “Fiaccabrino”), and in view of Conus et al. (EP 1837722 A2, hereinafter “Conus’).
Regarding Claim 1, Fiaccabrino discloses a component intended to be in friction contact with another component (par. 0001), the friction occurring on at least one of these surfaces, called the functional surface (par. 0001), said functional surface being surrounded by a plurality of side surfaces (figs. 1 and 3), the component having on its functional surface a texture formed of peaks separated by a series of troughs (fig. 5), the troughs each extending between two side surfaces of the component (fig. 3). Fiaccabrino further discloses applying a coating layer to the frictional surface of the component (par. 0051).  
Fiaccabrino does not explicitly disclose the coating layer being an electrically conductive layer or that it is in one piece at least partially covering every surface of the component.  	
Conus discloses coating a timepiece component with an electrically conductive layer in one piece at least partially covering every surface of the component (par. 0005).  This provides a benefit to a micromechanical part for eliminating risk of attraction due to electrostatic charge that may occur due to friction (par. 0005).  Furthermore, by the present application’s admitted prior art it is disclosed that it known in the art to coat a micromechanical part with a functional layer for conductivity or wear resistance, and that a simple solution is to deposit a metal layer that is generally soft and subject to wear in areas of friction.  
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the micromechanical component of Fiaccabrino, shaped with peaks and troughs (fig. 5a) for energetic, chronometric, and economical advantages (par. 0047) and optionally coated with an additional layer (par. 0051) with Conus as it would benefit from the conductive coating of all surfaces of Conus for the advantages disclosed above.  And as it is known in the art for micromechanical components to apply such coatings for frictional surfaces (present application admitted prior art) it would not thus not be difficult to implement or understand the rationale for applying the conductive coating to a person having ordinary skill in the art. 
	As part of this combination, as disclosed by the admitted prior art the simplest solution for coating a micromechanical component with a conductive layer is by depositing a metal layer that is relatively soft and subject to wear.  As such the resulting combination of art between Fiaccabrino and Conus, with the peaks and troughs as part of the frictional surface (Fiaccabrino 5a), would find that while it may be entirely coated over both peaks and troughs over time due to friction and wear the soft metal layer would cause disappearance of the coating on the peaks while coating remains.  Therefore, Fiaccabrino combined with Conus provides for the micromechanical part having peaks separated by a series of troughs coated with said electrically conductive layer wherein the troughs of the texture are coated with the electrically conductive laver and the peaks are not coated such that the electrically conductive layer remains in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface.  
Regarding Claim 3, Fiaccabrino discloses said troughs have a depth P which is comprised between 100 and 500 nm (par. 0020).
Regarding Claim 4, Fiaccabrino discloses the succession of troughs forms a periodic structure (fig. 5a). 
Regarding Claim 6,  Fiaccabrino discloses forming the texture present on one side of said at least one component machined by deep reactive ion etching (par. 0038).
Regarding Claim 7, Conus discloses the electrically conductive layer is a metal layer (par. 0005). 
Regarding Claim 8, Conus discloses the metal layer is made of a metal chosen from among gold, platinum, rhodium and palladium (par. 0007).
Regarding Claim 10, Fiaccabrino discloses that the component is a timepiece component (par. 0006). 
Regarding Claim 11, Conus discloses that the component the coating is applied upon is a balance spring (par. 0002, fig. 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the component formed by the combination of Fiaccabrino and Conus can take the form of a balance spring intended to be fitted to a balance with fixed inertia given the disclosed application of Conus and the frictional contact and functional zone apparent in a balance spring.  
Regarding Claim 12, Fiaccabrino discloses that the component is a component of one of an escape wheel (par. 0006).
Regarding Claim 13, Fiaccabrino discloses that functional surface forms the impulse face and/or the locking face of the escape wheel teeth (par. 0006). 
Regarding Claim 14, Fiaccabrino discloses that the functional surface forms the impulse face and/or the locking face of the pallet stones (par. 0006). 
Regarding Claim 15, Fiaccabrino discloses that the functional surface forms the surface of the horns of the pallet fork intended to come into contact with the impulse pin (par. 0011).
Regarding Claim 16, Conus discloses that the component is silicon based (par. 0005). 
Regarding Claim 17, Fiaccabrino discloses a timepiece comprising a component intended to be in friction contact with another component (par. 0001), the friction occurring on at least one of these surfaces, called the functional surface (par. 0001), said functional surface being surrounded by a plurality of side surfaces (figs. 1 and 3), the component having on its functional surface a texture formed of peaks separated by a series of troughs (fig. 5), the troughs each extending between two side surfaces of the component (fig. 3). Fiaccabrino further discloses applying a coating layer to the frictional surface of the component (par. 0051).  
Fiaccabrino does not explicitly disclose the coating layer being an electrically conductive layer or that it is in one piece at least partially covering every surface of the component.  	
Conus discloses coating a timepiece component with an electrically conductive layer in one piece at least partially covering every surface of the component (par. 0005).  This provides a benefit to a micromechanical part for eliminating risk of attraction due to electrostatic charge that may occur due to friction (par. 0005).  Furthermore, by the present application’s admitted prior art it is disclosed that it known in the art to coat a micromechanical part with a functional layer for conductivity or wear resistance, and that a simple solution is to deposit a metal layer that is generally soft and subject to wear in areas of friction.  
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the micromechanical component of Fiaccabrino, shaped with peaks and troughs (fig. 5a) for energetic, chronometric, and economical advantages (par. 0047) and optionally coated with an additional layer (par. 0051) with Conus as it would benefit from the conductive coating of all surfaces of Conus for the advantages disclosed above.  And as it is known in the art for micromechanical components to apply such coatings for frictional surfaces (present application admitted prior art) it would not thus not be difficult to implement or understand the rationale for applying the conductive coating to a person having ordinary skill in the art. 
	As part of this combination, as disclosed by the admitted prior art the simplest solution for coating a micromechanical component with a conductive layer is by depositing a metal layer that is relatively soft and subject to wear.  As such the resulting combination of art between Fiaccabrino and Conus, with the peaks and troughs as part of the frictional surface (Fiaccabrino 5a), would find that while it may be entirely coated over both peaks and troughs over time due to friction and wear the soft metal layer would cause disappearance of the coating on the peaks while coating remains.  Therefore, Fiaccabrino combined with Conus provides for the micromechanical part having peaks separated by a series of troughs coated with said electrically conductive layer wherein the troughs of the texture are coated with the electrically conductive laver and the peaks are not coated such that the electrically conductive layer remains in one piece over the entire component or continuous over all the faces of the component despite the wear caused by friction on the functional surface.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino
and Conus as applied to claim 1 above, and further in view of Amano et al, (JP
2014051741 A, hereinafter “Amano”).
Regarding Claim 5, Fiaccabrino and Conus do not disclose the component wherein the troughs have a rounded cross-section and are separated by portions in relief, thereby forming a scalloped texture.
Amano discloses forming a component intended to be in friction contact with another component (par. 0115) having a functional surface surrounded by a plurality of side surfaces (fig. 8) and having on its functional surface a texture formed of a series of troughs in which the troughs have a rounded cross-section and are separated by portions in relief, thereby forming a scalloped texture (fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the troughs on the functional surface taught by Fiaccabrino in the combination of art of claim 1 to form a rounded cross-section separated by portions in relief, thereby forming a scalloped texture, as taught by Amano as the geometry of Amano is disclosed to allow reliable supply of lubricating oil to the sliding portion in friction contact and reduce the friction force of the
contact (Amano abstract).
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.  As discussed above with claim 1, it is known in the art and a simple solution to apply a metal layer on a micromechanical part that is soft and subject to wear.  Following ordinary wear, the result of the combination of Fiaccabrino and Conus results in the troughs being coated with the layer while the peaks are not.  For the reasons provided above in response to amendments, the argument for the method of coating the component while leaving the peaks is not considered because of election by original presentation.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abe et al. (JP 2017090267 A) discloses a method for manufacturing a component, wherein the method comprises the following steps: providing a blank (par. 0037), machining a side on said blank, by the deep reactive ion etching process to produce the component (par. 0022), said machined side having a scalloped texture inherent to the deep reactive ion etching process (fig. 3a), said texture defining on the machined side a set of troughs (fig. 3b).
Oliveira et al. (US 11262707 B2) discloses a mechanical connection device for a timepiece or a mechanical transmission device for a timepiece, includes a first part having a first area with at least a first micro-cavity; and a second part having a second area with at least a second micro-cavity and with a friction reduction layer, which in particular is based on carbon, and in particular is based on graphene (therefore a conductive layer) in which laser structuring then makes it possible to eliminate the coating from the micro-cavities in particular from the flanks of the micro-cavities, by carrying out their machining through the coating.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/           Examiner, Art Unit 2844    


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833